Exhibit 10.1

 



EXECUTION COPY

 

SECOND AMENDMENT TO AGREEMENT AND PLAN OF MERGER

 

THIS SECOND AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Second Amendment”)
is made and entered into as of June 10, 2015 by and among: (i) Tempus Applied
Solutions, LLC, a Delaware limited liability company (the “Company”); (ii) each
of the Persons set forth on Annex A to the Merger Agreement (as defined below)
(the “Members”, and, together with the Company, the “Seller Parties”)”;
(iii) Benjamin Scott Terry and John G. Gulbin III, together in their capacity as
Members’ Representative solely for purposes specified in the Merger Agreement
(the “Members’ Representative”); (iv) Chart Acquisition Corp., a Delaware
corporation (“Parent”); (v) Tempus Applied Solutions Holdings, Inc., a Delaware
corporation (“Pubco”); (vi) Chart Merger Sub Inc., a Delaware corporation
(“Parent Merger Sub”); (vii) TAS Merger Sub LLC, a Delaware limited liability
company (“Company Merger Sub” and together with Parent Merger Sub, the “Merger
Subs”); (viii) Chart Financing Sub Inc., a Delaware corporation (“Parent
Financing Sub”); (ix) TAS Financing Sub Inc., a Delaware corporation (“Company
Financing Sub” and together with Parent Financing Sub, the “Financing Subs”);
(x) Chart Acquisition Group LLC, in its capacity as the representative for the
equity holders of Parent and Pubco (other than the Members and their successors
and assigns) in accordance with the terms and conditions of the Merger Agreement
(the “Chart Representative”); and (xi) Chart Acquisition Group LLC, Mr. Joseph
Wright and Cowen Investments LLC (together, the “Warrant Offerors”), solely for
the purposes specified in the Merger Agreement. The Company, the Members, the
Members’ Representative, Parent, Pubco, the Merger Subs, the Financing Subs and
the Chart Representative (and for the limited purposes indicated in the Merger
Agreement, the Warrant Offerors) are referred to herein individually as a
“Party” and collectively as the “Parties”. Capitalized terms used but not
otherwise defined herein shall have the respective meanings assigned to such
terms in the Merger Agreement.

 

RECITALS

 

WHEREAS, the Parties (other than the Financing Subs) have entered into the
Agreement and Plan of Merger, dated as of January 5, 2015 (as amended, including
by the First Amendment to the Agreement and Plan of Merger, dated as of March
20, 2015, and by this Second Amendment, the “Merger Agreement”), which sets
forth the Parties’ rights and obligations with respect to the Transactions;

 

WHEREAS, Parent formed Parent Financing Company as a new wholly-owned subsidiary
of Parent and the Company formed Company Financing Sub as a new wholly-owned
subsidiary of the Company;

 

WHEREAS, pursuant to certain Purchase and Exchange Agreements, dated as of the
date hereof (the “New Investor Purchase Agreements”), each agreement by and
among Parent, the Company, Company Financing Sub, Pubco, Parent Financing Sub,
on the one hand, and a certain new investor named therein (each, a “New
Investor”), on the other hand, the New Investors have each agreed to subscribe
and purchase from Company Financing Sub, and Company Financing Sub has agreed to
issue to the New Investors, an aggregate of 1,050,000 shares of Series A
Non-Voting Preferred Stock, par value $0.001 per share, of Company Financing Sub
(the “Company Financing Sub Preferred Stock”) at a price of $10.00 per share for
an aggregate purchase price of $10,500,000, such purchase and sale to occur
immediately prior to the Closing;

 

WHEREAS, pursuant to a certain Purchase and Exchange Agreement, dated as of the
date hereof (the “TAS Purchase Agreement”), by and among Parent, the Company,
Parent Financing Sub, Pubco and Company Financing Sub, Company Financing Sub has
agreed to subscribe and purchase from Parent Financing Sub, and Parent Financing
Sub has agreed to issue to Company Financing Sub, 1,050,000 shares of Series A
Non-Voting Preferred Stock, par value $0.001 per share, of Parent Financing Sub
(the “Parent Financing Sub Series A Preferred Stock”) at a price of $10.00 per
share for an aggregate purchase price of $10,500,000, such purchase and sale to
occur immediately prior to the Closing;

 



 

 

 

WHEREAS, pursuant to certain Purchase and Exchange Agreements, dated as of the
date hereof (the “Insider Purchase Agreements”), each agreement by and among
Parent, Parent Financing Sub and Pubco, on the one hand, and a certain insider
investor named therein (each, an “Insider Investor”), on the other hand, the
Insider Investors have each agreed to subscribe and purchase from Parent
Financing Sub, and Parent Financing Sub has agreed to issue to the Insider
Investors, an aggregate of 550,000 shares of Series B Non-Voting Preferred
Stock, par value $0.001 per share, of Parent Financing Sub (the “Parent
Financing Sub Series B Preferred Stock”) at a price of $10.00 per share for an
aggregate purchase price of $5,500,000, such purchase and sale to occur
immediately prior to the Closing;

 

WHEREAS, the Parties intend that the Mergers described in the Merger Agreement
will be revised so that at the Closing (i) with respect to the Company Merger,
both of Company Merger Sub and Company Financing Sub will merge with and into
the Company, with the Company continuing as the surviving entity, and (ii) with
respect to the Parent Merger, both of Parent Merger Sub and Parent Financing Sub
will merge with and into Parent, with Parent continuing as the surviving entity;
and

 

WHEREAS, the Parties desire to amend the Merger Agreement to add the Financing
Subs as parties to the Merger Agreement, to reflect an additional extension to
the deadline for Parent to consummate its initial business combination from June
13, 2015 to July 31, 2015 (the “Additional Extension”) and to reflect the
revised agreement among the Parties with respect to the Transactions.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, and intending to be legally bound hereby, the Parties agree as
follows:

 

1.            Addition of the Financing Subs as Parties to the Merger Agreement.
The Parties hereby agree that the Financing Subs are hereby added as parties to
the Merger Agreement, and shall be included as “Parties” for all purposes
thereof and hereof. The Parties further agree that the definition of “Seller
Parties” shall also include Company Financing Sub and the definition of “Parent
Parties” shall also include Parent Financing Sub.

 

2.            Amendment to Description of Mergers. The Parties hereby agree to
the following amendments to the Merger Agreement:

 

(a)           The third WHEREAS clause in the Recitals of the Merger Agreement
is hereby amended to:

 

(i)            add immediately after the term “Parent Merger Sub” on the second
line thereof: “and Parent Financing Sub”; and

 

(ii)            add immediately after the term “Company Merger Sub” on the
fourth line thereof: “and Company Financing Sub”.

 

(b)           Sections 1.1 and 1.13 of the Merger Agreement are each hereby
amended to add the following phrase after the term “Parent Merger Sub” each time
such term is used therein: “and Parent Financing Sub”.

 



2

 

 

(c)            Sections 1.2 and 1.13 of the Merger Agreement are each hereby
amended to add the following phrase after the term “Company Merger Sub” each
time such term is used therein: “and Company Financing Sub”.

 

(d)            Section 1.4 of the Merger Agreement is hereby amended to delete
the second sentence thereof and replace it with the following sentence: “Without
limiting the generality of the foregoing, and subject thereto, at the Effective
Time (i) all of the property, rights, agreements, privileges, powers and
franchises of (x) Parent Merger Sub and Parent Financing Sub shall vest in
Parent Surviving Subsidiary and (y) Company Merger Sub and Company Financing Sub
shall vest in Company Surviving Subsidiary, and (ii) all of the debts,
liabilities, obligations and duties of (x) Parent Merger Sub and Parent
Financing Sub shall become the debts, liabilities, obligations and duties of
Parent Surviving Subsidiary and (y) Company Merger Sub and Company Financing Sub
shall become the debts, liabilities, obligations and duties of Company Surviving
Subsidiary, including in each case the rights and obligations of each such Party
under this Agreement and the other Transaction Documents from and after the
Effective Time”.

 

3.            Amendment to Merger Consideration. Section 1.7 of the Merger
Agreement is hereby amended to add the following additional sentences at the end
of such section:

 

“As consideration for the Company Merger, each holder of Company Financing Sub
Preferred Stock shall receive for each share of Company Financing Sub Preferred
Stock held (the “Per Company Financing Sub Preferred Stock Consideration”): (i)
two and one-half (2.5) shares of Pubco Common Stock, (ii) one and seven-eighths
(1.875) Pubco Series A-1 Warrants and (iii) five-eighths (0.625) of a Pubco
Series B-1 Warrant; provided, that in accordance with the New Investor Purchase
Agreements, the holders of Company Financing Sub Preferred Stock set forth on
Schedule 1.7 will receive the shares of Pubco Series A Preferred Stock set forth
on Schedule 1.7 in lieu of an equal number of shares of Pubco Common Stock.
Subject to Section 1.8(c), as consideration for the Parent Merger, each holder
of Parent Financing Sub Preferred Stock shall receive for each share of Parent
Financing Sub Preferred Stock held (the “Per Parent Financing Sub Preferred
Stock Consideration”): (i) two and one-half (2.5) shares of Pubco Common Stock,
(ii) one and seven-eighths (1.875) Pubco Series A-2 Warrants and (iii)
five-eighths (0.625) of a Pubco Series B-2 Warrant. For the avoidance of doubt,
(a) neither the Per Company Financing Sub Preferred Stock Consideration nor the
Per Parent Financing Sub Preferred Stock Consideration shall be subject to
adjustment at or after the Closing based on the Net Debt or Net Working Capital,
and (b) no holder of Company Financing Sub Preferred Stock or Parent Financing
Sub Preferred Stock shall have any right to receive any portion of any Earnout
Consideration with respect to such stock.”

 

4.            Amendment to Effect of Parent Merger on Issued Securities of
Parent and Parent Merger Sub. Section 1.8 of the Merger Agreement is hereby
amended as follows:

 

(a)            Section 1.8(c) of the Merger Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(c)          Cancellation of Parent Party Securities Owned by Parent, the
Company or their Subsidiaries. Notwithstanding anything to the contrary
contained herein, at the Effective Time, any shares of Parent Common Stock or
Parent Financing Sub Preferred Stock owned (as treasury stock or otherwise) by
Parent, the Company or any direct or indirect Subsidiary of Parent or the
Company immediately prior to the Effective Time shall be canceled and
extinguished without any conversion thereof or payment therefor.”

 



3

 

 

(b)            To add the following new subsections (e) and (f):

 

“(e)          Conversion of Parent Financing Sub Preferred Stock. At the
Effective Time, each share of Parent Financing Sub Preferred Stock issued and
outstanding immediately prior to the Effective Time (other than those described
in Section 1.8(c)) will be cancelled and automatically deemed for all purposes
to represent the right to receive the Per Parent Financing Sub Preferred Stock
Consideration (but for the avoidance of doubt, not any Earnout Consideration).
As of the Effective Time, each holder of Parent Financing Sub Preferred Stock
shall cease to have any other rights with respect to the shares of Parent
Financing Sub Preferred Stock, except as otherwise required under applicable
Law.

 

(f)             Cancellation of Parent Financing Sub Common Stock. At the
Effective Time, by virtue of the Parent Merger and without any action on the
part of any Party or the holders of any equity interests of Parent, Parent
Merger Sub or Parent Financing Sub, all shares of common stock of Parent
Financing Sub outstanding immediately prior to the Effective Time shall be
cancelled and extinguished in their entirety without any conversion thereof or
payment therefor.”

 

5.            Amendment to Effect of Company Merger on Issued Securities of the
Company and Company Merger Sub. Section 1.9 of the Merger Agreement is hereby
amended as follows:

 

(a)            Section 1.9(b) of the Merger Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(b)          Cancellation of Company and Company Financing Sub Securities Owned
by Parent, the Company or their Subsidiaries. Notwithstanding anything to the
contrary contained herein, at the Effective Time, any Company Units or shares of
Company Financing Sub Preferred Stock owned (as treasury stock or otherwise) by
Parent, the Company or any direct or indirect Subsidiary of Parent or the
Company immediately prior to the Effective Time shall be canceled and
extinguished without any conversion thereof or payment therefor.”

 

(b)            To add the following new subsections (d) and (e):

 

“(d)          Conversion of Company Financing Sub Preferred Stock. At the
Effective Time, each share of Company Financing Sub Preferred Stock issued and
outstanding immediately prior to the Effective Time will be cancelled and
automatically deemed for all purposes to represent the right to receive the Per
Company Financing Sub Preferred Stock Consideration (but for the avoidance of
doubt, not any Earnout Consideration). As of the Effective Time, each holder of
Company Financing Sub Preferred Stock shall cease to have any other rights with
respect to the shares of Company Financing Sub Preferred Stock, except as
otherwise required under applicable Law.

 

(e)            Cancellation of Company Financing Sub Common Stock. At the
Effective Time, by virtue of the Company Merger and without any action on the
part of any Party or the holders of any equity interests of the Company, Company
Merger Sub or Company Financing Sub, all shares of common stock of Company
Financing Sub outstanding immediately prior to the Effective Time shall be
cancelled and extinguished in their entirety without any conversion thereof or
payment therefor.”

 



4

 

 

6.            Amendment to Exchange Procedures. Section 1.10 of the Merger
Agreement is hereby amended as follows:

 

(a)            Section 1.10(a) of the Merger Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(a)          Surrender of Certificates. At the Effective Time, (i) the holders
of Company Units will surrender their membership certificates or other
instruments representing Company Units, if any, and written acknowledgement of
the termination of their rights to such Company Units (collectively, the
“Company Certificates”), (ii) the holders of Parent Common Stock will surrender
their stock certificates or other instruments representing Parent Common Stock
(collectively, the “Parent Certificates”), (iii) if any are issued by Parent
Financing Sub, the holders of Parent Financing Sub Preferred Stock will
surrender their stock certificates or other instruments representing Parent
Financing Sub Preferred Stock (collectively, the “Parent Financing Sub
Certificates”) and (iv), if any are issued by Company Financing Sub, the holders
of Company Financing Sub Preferred Stock will surrender their stock certificates
or other instruments representing Company Financing Sub Preferred Stock
(collectively, the “Company Financing Sub Certificates” and, collectively with
the Company Certificates, the Parent Certificates and Parent Financing Sub
Certificates, the “Stock Certificates”), or in the case of a lost, stolen or
destroyed Stock Certificate, upon delivery of an affidavit (and indemnity, if
required) in the manner provided in Section 1.10(f), to Pubco for cancellation
together with any related documentation reasonably requested by Pubco in
connection therewith.”

 

(b)            Section 1.10(b) of the Merger Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(b)          Exchange of Certificates. Certificates representing (i) shares of
Pubco Common Stock shall be issued to the holders of Company Units and Parent
Common Stock, (ii) shares of Pubco Common Stock and Pubco Investor Warrants
shall be issued to holders of Parent Financing Sub Preferred Stock and (iii)
shares of Pubco Common Stock, Pubco Series A Preferred Stock (if applicable) and
Pubco Investor Warrants shall be issued to the holders of Company Financing Sub
Preferred Stock, in each case, upon surrender of the applicable Stock
Certificates (if such Stock Certificates were issued) as provided for herein or
otherwise agreed by the Parties. Upon surrender of the applicable Stock
Certificates (if such Stock Certificates were issued) (or in the case of a lost,
stolen or destroyed Stock Certificate, upon delivery of an affidavit (and
indemnity, if required) in the manner provided in Section 1.10(f)) for
cancellation to Pubco or to such other agent or agents as may be appointed by
Pubco, Pubco shall issue, or cause to be issued, to each holder of the Stock
Certificates such certificates representing the number of shares of Pubco Common
Stock, shares of Pubco Series A Preferred Stock and Pubco Investor Warrants, as
applicable, for which their Company Units, Parent Common Stock, Parent Financing
Sub Preferred Stock and Company Financing Sub Preferred Stock are exchangeable
at the Effective Time and any dividends or distributions payable pursuant to
Section 1.10(e), and the Stock Certificates so surrendered shall forthwith be
canceled. Until so surrendered, (i) outstanding Company Certificates will be
deemed, from and after the Effective Time, to evidence only the right to receive
the Per Company Unit Consideration (as it may be adjusted after the Closing
pursuant to Section 1.15) plus the Earnout Consideration, if any, pursuant to
this Article I, (ii) outstanding Parent Certificates will be deemed, from and
after the Effective Time, to evidence only the right to receive Pubco Common
Stock in accordance with Section 1.8(a) (subject to the last sentence of Section
1.8(a)), (iii) outstanding Parent Financing Sub Certificates will be deemed,
from and after the Effective Time, to evidence only the right to receive the Per
Parent Financing Sub Preferred Stock Consideration pursuant to this Article I,
(iv) outstanding Company Financing Sub Certificates will be deemed, from and
after the Effective Time, to evidence only the right to receive the Per Company
Financing Sub Preferred Stock Consideration pursuant to this Article I. For the
avoidance of doubt, in the event that any of the shares of Company Financing Sub
Preferred Stock or Parent Financing Sub Preferred Stock are kept in book entry
form and Stock Certificates are not issued with respect to such shares, the
holders of such shares shall not be required to provide Stock Certificates with
respect to such shares in order to receive the consideration for such shares
under this Agreement. Notwithstanding anything to the contrary in this Section
1.10, in lieu of receiving stock certificates, holders of Company Financing Sub
Preferred Stock and Parent Financing Sub Preferred Stock shall be entitled to
receive their shares of Pubco Common Stock through electronic crediting of such
securities as designated by such holder through the Depository Trust Company’s
Deposit/Withdrawal at Custodian (DWAC) service.”

 



5

 

 

(c)            Each reference to the phrase “shares of Pubco Common Stock” in
Sections 1.10(c) and 1.10(f) of the Merger Agreement are hereby deleted and
replaced with the phrase “shares of Pubco Common Stock, shares of Pubco Series A
Preferred Stock or Pubco Investor Warrants”.

 

(d)            Each reference to the phrases “Company Certificates or Parent
Certificates” and “Company Certificate or Parent Certificate” in Sections
1.10(c) and 1.10(f) of the Merger Agreement are hereby deleted and replaced with
the phrases “Stock Certificates” or “Stock Certificate”, respectively.

 

(e)            Section 1.10(d) of the Merger Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(d)          No Fractional Shares or Warrants. Notwithstanding anything to the
contrary contained herein, no fraction of either a share of Pubco Stock or a
Pubco Investor Warrant will be issued by virtue of the Mergers or the
transactions contemplated hereby. Each Person who would otherwise be entitled to
receive a fraction of a share of Pubco Common Stock (after aggregating all
fractional shares of Pubco Common Stock that otherwise would be received by such
holder) shall receive cash in lieu of such fractional share. Each Person who
would otherwise be entitled to receive a fraction of a share of Pubco Series A
Preferred Stock (after aggregating all fractional shares of Pubco Series A
Preferred Stock that otherwise would be received by such holder) shall receive,
in lieu of such fractional share, one (1) share of Pubco Series A Preferred
Stock. Each Person who would otherwise be entitled to receive a fraction of a
Pubco Investor Warrant (after aggregating all fractional Pubco Investor Warrants
of such series of Pubco Investor Warrants that otherwise would be received by
such holder) shall receive, in lieu of such fractional Pubco Investor Warrant,
one (1) Pubco Investor Warrant of such series of Pubco Investor Warrant.

 

(f)            Section 1.10(e) of the Merger Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(e)          No Distributions Until Surrender of Certificates. No dividends or
other distributions declared or made after the date of this Agreement with
respect to Pubco Stock with a record date after the Effective Time will be paid
to the holders of any issued and outstanding Stock Certificates that have not
yet been surrendered with respect to the shares of Pubco Stock to be issued upon
surrender thereof or any shares of Pubco Stock issuable upon the exercise of the
Pubco Investor Warrants to be issued upon surrender thereof until the holders of
record of such Stock Certificates shall surrender such certificates. Subject to
applicable Law, following surrender of any such Stock Certificates, Pubco shall
promptly deliver to the record holders thereof, without interest, the
certificates representing the shares of Pubco Stock and Pubco Investor Warrants
issued in exchange therefor and the amount of any such dividends or other
distributions with a record date after the Effective Time theretofore paid with
respect to such shares of Pubco Stock or any shares of Pubco Stock issuable upon
the exercise of such Pubco Investor Warrants.”

 

7.            Amendment to Withholding of Tax. Each reference to the term
“holders of Parent Common Stock” in Section 1.17 of the Merger Agreement is
hereby amended to add the following phrase after each time that such term is
referenced therein: “, Parent Financing Sub Preferred Stock or Company Financing
Sub Preferred Stock”.

 



6

 

 

8.            Amendments to Representations and Warranties Relating to the
Company. The Parties hereby agree to the following amendments to Article III of
the Merger Agreement (and the related Company Schedules):

 

(a)            Section 3.1(a) of the Merger Agreement is hereby amended to add
the following immediately prior to the end of the second to last sentence
thereof: “(except that with respect to Company Financing Sub, complete and
accurate copies of the organizational documents of Company Financing Sub have
been provided as of the date of the Second Amendment and reflect all amendments
made thereto at any time prior to the date of the Second Amendment)”.

 

(b)            Schedule 3.1 to the Merger Agreement is hereby amended to add
Company Financing Sub.

 

(c)            Section 3.2 of the Merger Agreement is hereby amended to add the
following immediately after the last sentence thereof: “Company Financing Sub
has full corporate power, authority and legal right to enter into and perform
its obligations under the Transaction Documents to which it is or will be a
party and to consummate the Transactions. The Company as the sole stockholder of
Company Financing Sub and Company Financing Sub’s board of directors has
authorized the execution, delivery and performance of the Transaction Documents
and the consummation of the Transactions, and the Company has provided Parent
with a true, correct and complete copy of each such authorization. No other
corporate proceedings on the part of the Company Financing Sub or the Company,
are, or will be, necessary to approve and authorize Company Financing Sub’s
execution, delivery and performance of the Transaction Documents or consummation
of the Transactions. The Transaction Documents to which Company Financing Sub is
a party have been or will be duly executed and delivered by Company Financing
Sub and, assuming due execution and delivery by all counterparties thereto, are
or will be legal, valid and binding obligations of Company Financing Sub,
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by the Bankruptcy and Equity Exceptions.

 

(d)            Section 3.3 of the Merger Agreement is hereby amended to add
immediately after the term “Company” each time it appears in the third, fourth
and fifth lines thereof the following phrase: “or Company Financing Sub”.

 

(e)            Section 3.4(a) of the Merger Agreement is hereby amended to add
the following immediately after the last sentence thereof: “As of the date of
the Second Amendment, the Company is the sole record and beneficial owner of all
of the issued and outstanding capital stock of Company Financing Sub. As of the
Effective Time, the Company will be the sole record and beneficial owner of all
of the issued and outstanding shares of common stock of Company Financing Sub
and the New Investors in the aggregate will own 1,050,000 shares of Company
Financing Sub Preferred Stock, representing all of the issued and outstanding
shares of preferred stock of Company Financing Sub.”

 

(f)            Section 3.4(b) of the Merger Agreement is hereby amended to add
the following immediately after the phrase “(if any)” in the second sentence
thereof: “(other than Company Financing Sub)”.

 

(g)            Section 3.4(c) of the Merger Agreement is hereby amended to add
the following immediately prior to the end of the first sentence thereof: “or
the New Investor Purchase Agreements”

 

(h)            Section 3.4(e) of the Merger Agreement is hereby amended to add
the following immediately prior to the end of each sentence thereof: “, other
than as contemplated by and pursuant to the TAS Purchase Agreement”.

 



7

 

 

(i)            Section 3.6 of the Merger Agreement is hereby amended to add the
following immediately after the phrase “the other Transaction Documents” in
clause (e) thereof: “or the Purchase Agreements”.

 

(j)            Schedule 3.17 to the Merger Agreement is hereby amended to add
each of the Purchase Agreements.

 

9.            Amendments to Representations and Warranties Relating of the
Parent Parties. The Parties hereby agree to the following amendments to Article
V of the Merger Agreement (and the related Parent Schedules):

 

(a)            Sections 5.1(b), 5.3, 5.5(c) and 5.16 of the Merger Agreement are
each hereby amended to add the following phrase after the term “Pubco” each time
such term is used therein: “, Parent Financing Sub”.

 

(b)            Section 5.2 of the Merger Agreement is hereby amended to add the
following phrase immediately after the term “Parent Merger Sub” on the fifth
line thereof: “and Parent Financing Sub”.

 

(c)            Section 5.5(a) of the Merger Agreement is hereby amended to add
the following immediately after the last sentence thereof: “As of the date of
the Second Amendment, Parent is the sole record and beneficial owner of all of
the issued and outstanding capital stock of Parent Financing Sub. As of the
Closing, Parent will be the sole record and beneficial owner of all of the
issued and outstanding shares of common stock of Parent Financing Sub. As of the
Closing, Company Financing Sub will own 1,050,000 shares of Parent Financing Sub
Series A Preferred Stock and the Insider Investors in the aggregate will own
550,000 shares of Parent Financing Sub Series B Preferred Stock, together
representing all of the issued and outstanding shares of preferred stock of
Parent Financing Sub.”

 

(d)            Section 5.5(c) of the Merger Agreement is hereby amended to add
the following immediately prior to the end of the first sentence thereof: “or
the TAS Purchase Agreement or the Insider Purchase Agreements”.

 

(e)            Section 5.5(f) of the Merger Agreement is hereby amended to add
the following phrase immediately after the phrase “”Parent’s ownership of Pubco”
on the first line thereof: “and Parent Financing Sub”.

 

(f)            Section 5.8 of the Merger Agreement is hereby amended to add the
following immediately after the phrase “the other Transaction Documents” in
clause (e) thereof: “, the Purchase Agreements”.

 

(g)            Schedule 5.12(a) to the Merger Agreement is hereby amended to add
each of the Purchase Agreements.

 

(h)            Section 5.15 of the Merger Agreement is hereby amended to add the
following immediately after the last sentence thereof: “The copies of the
organizational documents of Parent Financing Sub have been made available to the
Company, reflect all amendments made thereto at any time prior to the date of
the Second Amendment and are true, correct and complete.”

 

(i)            Section 5.16 of the Merger Agreement is hereby amended to add the
following immediately after the term “Transactions” on the fourth line thereof
and the term “Transaction Documents on the fifth line thereof: “and the Purchase
Agreements”.

 



8

 

 

10.           Amendment to Registration Statement/Proxy Statement Covenant.
Section 6.13(a) of the Merger Agreement is hereby amended to add the following
phrase immediately after the term “Per Company Unit Consideration”: “the Per
Company Financing Sub Preferred Stock Consideration and the Per Parent Financing
Sub Preferred Stock Consideration”

 

11.           Amendment to Founders Registration Rights Agreement. The Parties
acknowledge that the Founders Registration Rights Agreement was amended as of
June 10, 2015 to, among other matters, include as “Registrable Securities”
thereunder (i) the shares of Pubco Common Stock and Pubco Investor Warrants
being issued in the Parent Merger to the Parent Insider Investors in exchange
for their shares of Parent Financing Sub Series B Preferred Stock and (ii) the
shares of Pubco Stock issuable upon the exercise of the Pubco Investor Warrants
being issued in the Parent Merger to the Parent Insider Investors in exchange
for their shares of Parent Financing Sub Series B Preferred Stock (including any
shares of Pubco Common Stock issuable upon the conversion of any shares of Pubco
Series A Preferred Stock issued upon the exercise of such Pubco Investor
Warrants), but without any such shares described in clauses (i) and (ii) above
being subject to the lock-up provisions contained therein.

 

12.           Amendment to Closing Conditions. The parties hereby agree to amend
the Merger Agreement as follows:

 

(a)            To delete Section 7.11 in its entirety and replace it with the
following:

 

“7.1         Purchase Agreement Closings. The parties to the Purchase Agreements
shall have consummated the transactions contemplated thereby.”

 

(b)            To add the following new Section 8.11:

 

“8.11.            Purchase Agreement Closings. The parties to the Purchase
Agreements shall have consummated the transactions contemplated thereby.”

 

13.           Amendment for Additional Extension.

 

(a)            Section 6.13(b) of the Merger Agreement is hereby amended so that
the term “Extension” and all related definitions, including “Extension Proxy
Solicitation”, “Extension Special Meeting”, “Extension Proxy Statement”,
“Extension Warrant Offer” and “Extension Warrant Tender Offer Documents”,
include the Additional Extension. The definition of “Extension Documents” is
also hereby amended to include the documents necessary for the Additional
Extension.

 

(b)            Section 10.1(a)(iv) of the Merger Agreement is hereby amended to
delete the term “one hundred eightieth (180th)” with “two hundred seventh
(207th)”.

 

14.           Amendment to Miscellaneous Provisions. Section 12.3(b) of the
Merger Agreement is hereby amended to add the following phrase immediately after
the term “Per Company Unit Consideration”: “the Per Company Financing Sub
Preferred Stock Consideration or the Per Parent Financing Sub Preferred Stock
Consideration

 

15.           Amendments to Definitions. Appendix A to the Merger Agreement is
hereby amended as follows:

 

(a)            The definition of the term “Permitted Parent Leakage” is hereby
amended to add the following after the phrase “relating to the Transactions” in
clause (iii) thereof: “or the transactions contemplated by the Purchase
Agreements”.

 



9

 

 

(b)            To add the following definitions at the end of Appendix A:

 

(i)            “(224)  “Company Financing Sub” means TAS Financing Sub Inc., a
Delaware corporation.”

 

(ii)           “(225) “Company Financing Sub Certificates” has the meaning given
to such term in Section 1.10(a).”

 

(iii)          “(226)  “Company Financing Sub Preferred Stock” means the Series
A Non-Voting Preferred Stock, par value $0.001 per share, of Company Financing
Sub.”            

 

(iv)          “(227)  “Company Insider Investor” means R. Lee Priest, Jr.
(through his Individual Retirement Account).

 

(v)           “(228)  “Financing Subs” means Company Financing Sub and Parent
Financing Sub, together”.

 

(vi)          “(229)  “Insider Investors” means the Parent Insider Investors and
the Company Insider Investor.

 

(vii)        “(230)  “Insider Purchase Agreement” means each Purchase and
Exchange Agreement, dated as of June 10, 2015, by and among Parent, Parent
Financing Sub and Pubco, on the one hand, and an Insider Investor, on the other
hand.”

 

(viii)        “(231)  “New Investor Purchase Agreement” means each Purchase and
Exchange Agreement, dated as of June 10, 2015, by and among Parent, the Company,
Company Financing Sub, Pubco and Parent Financing Sub, on the one hand, and a
New Investor named therein, on the other hand.

 

(ix)          “(232)  “New Investors” means Hudson Bay Master Fund Ltd., Empery
Asset Master, Ltd., Empery Tax Efficient, LP, Empery Tax Efficient II, LP and
Capital Ventures International.

 

(x)           “(233)  “Parent Financing Sub” means Chart Financing Sub Inc., a
Delaware corporation.”

 

(xi)          “(234)  “Parent Financing Sub Certificates” has the meaning given
to such term in Section 1.10(a).”

 

(xii)         “(235)  “Parent Financing Sub Preferred Stock” means either of the
Parent Financing Sub Series A Preferred Stock or the Parent Financing Sub Series
B Preferred Stock.”

 

(xiii)        “(236)  “Parent Financing Sub Series A Preferred Stock” means the
Series A Non-Voting Preferred Stock, par value $0.001 per share, of Parent
Financing Sub.”

 

(xiv)        “(237)  “Parent Financing Sub Series B Preferred Stock” means the
Series B Non-Voting Preferred Stock, par value $0.001 per share, of Parent
Financing Sub.”

 

(xv)         “(238)  “Parent Insider Investors” means Chart Acquisition Group
LLC, Mr. Joseph Wright and Cowen Investments LLC.

 



10

 

 

(xvi)        “(239)            “Per Company Financing Sub Preferred Stock
Consideration” has the meaning given to such term in Section 1.7.”

 

(xvii)       “(240)            “Per Parent Financing Sub Preferred Stock
Consideration” has the meaning given to such term in Section 1.7.”

 

(xviii)      “(241)            “Pubco Investor Warrant” means a Pubco Series A-1
Warrant, Pubco Series A-2 Warrant, Pubco Series B-1 Warrant or Pubco Series B-2
Warrant.”

 

(xix)         “(242)            “Pubco Series A Preferred Stock” means the
Series A Non-Voting Convertible Preferred Stock, par value $0.0001 per share, of
Pubco.”

 

(xx)          “(243)            “Pubco Series A-1 Warrant” means each warrant to
be issued by Pubco to the holders of Company Financing Sub Preferred Stock as
consideration for the Company Merger entitling the holder thereof to purchase
either one (1) share of Pubco Common Stock or one (1) share of Pubco Series A
Preferred Stock in accordance with the terms and conditions set forth in the
Form of Series A-1 Warrant attached as Exhibit E hereto.”

 

(xxi)         “(244)            “Pubco Series A-2 Warrant” means each warrant to
be issued by Pubco to the holders of Parent Financing Sub Preferred Stock as
consideration for the Parent Merger entitling the holder thereof to purchase
either one (1) share of Pubco Common Stock or one (1) share of Pubco Series A
Preferred Stock in accordance with the terms and conditions set forth in the
Form of Series A-2 Warrant attached as Exhibit F hereto.”

 

(xxii)        “(245)            “Pubco Series B-1 Warrant” means each warrant to
be issued by Pubco to the holders of Company Financing Sub Preferred Stock as
consideration for the Company Merger entitling the holder thereof to purchase
either one (1) share of Pubco Common Stock or one (1) share of Pubco Series A
Preferred Stock in accordance with the terms and conditions set forth in the
Form of Series B-1 Warrant attached as Exhibit G hereto.”

 

(xxiii)       “(246)            “Pubco Series B-2 Warrant” means each warrant to
be issued by Pubco to the holders of Parent Financing Sub Preferred Stock as
consideration for the Parent Merger entitling the holder thereof to purchase
either one (1) share of Pubco Common Stock or one (1) share of Pubco Series A
Preferred Stock in accordance with the terms and conditions set forth in the
Form of Series B-2 Warrant attached as Exhibit H hereto.”

 

(xxiv)      “(247)            “Pubco Stock” means any of the Pubco Common Stock
or the Pubco Series A Preferred Stock.”

 

(xxv)       “(248)            “Purchase Agreements” means the Insider Purchase
Agreements, the New Investor Purchase Agreements and the TAS Purchase Agreement,
collectively.”

 

(xxvi)      “(249)            “Second Amendment” means the Second Amendment to
Agreement and Plan of Merger, dated as of June 10, 2015, by and between the
Parties (including the Financing Company Subs).”

 

(xxvii)     “(250)            “Stock Certificates” has the meaning given to such
term in Section 1.10(a).”

 



11

 

 

(xxviii)    “(251)            “TAS Purchase Agreement” means that certain
Purchase and Exchange Agreement, dated as of June 10, 2015, by and among Parent,
the Company, Parent Financing Sub, Pubco and Company Financing Sub.”

 

16.           Amendment to Exhibits. The Parties hereby agree to amend the
Merger Agreement as follows:

 

(a)            To replace Exhibit B to the Merger Agreement with Exhibit B
attached hereto.

 

(b)            To replace Exhibit D to the Merger Agreement with Exhibit D
attached hereto.

 

(c)            To add Exhibit E, Exhibit F, Exhibit G and Exhibit H attached
hereto as Exhibit E, Exhibit F, Exhibit G and Exhibit H, respectively, to the
Merger Agreement.

 

17.           Consent and Waiver. The Parties hereby consent to, and waive the
applicability of Sections 6.2, 6.11 and 6.20 of the Merger Agreement with
respect to, and the Members hereby provide any consent required under the
Company’s operating agreement or under applicable provisions of the LLC Act with
respect to: (i) the formation of Parent Financing Sub by Parent and Company
Financing Sub by the Company as contemplated by this Second Amendment and (ii)
Parent, the Company, Pubco and the Financing Subs entering into the Purchase
Agreements, consummating the transactions contemplated by the Merger Agreement
and the Purchase Agreements and performing their respective obligations
hereunder and thereunder, including the adoption of the certificate of
designations for the Pubco Series A Preferred Stock by Pubco and the issuance of
the Pubco Series A Preferred Stock in accordance therewith.

 

18.           Miscellaneous. Except as expressly provided in this Second
Amendment, all of the terms and provisions in the Merger Agreement and the other
Transaction Documents are and shall remain in full force and effect, on the
terms and subject to the conditions set forth therein. This Second Amendment
does not constitute, directly or by implication, an amendment or waiver of any
provision of the Merger Agreement or any other Transaction Document, or any
other right, remedy, power or privilege of any Party, except as expressly set
forth herein. Any reference to the Merger Agreement in the Merger Agreement or
any other agreement, document, instrument or certificate entered into or issued
in connection therewith shall hereinafter mean the Merger Agreement, as amended
by this Second Amendment (or as the Merger Agreement may be further amended or
modified after the date hereof in accordance with the terms thereof). Sections
12.1 through 12.16 of the Merger Agreement are hereby incorporated herein by
reference and apply to this Second Amendment as if all references to the
“Agreement” contained therein were instead references to this Second Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 



12

 

 



IN WITNESS WHEREOF, each party hereto has signed or has caused to be signed by
its officer thereunto duly authorized this Second Amendment to Agreement and
Plan of Merger as of the date first above written.

 

  PARENT:       CHART ACQUISITION CORP.         By: /s/ Christopher D. Brady    
Name: Christopher D. Brady     Title: President       PUBCO:       TEMPUS
APPLIED SOLUTIONS HOLDINGS, INC.         By: /s/ Christopher D. Brady     Name:
Christopher D. Brady     Title: President       MERGER SUBS:       CHART MERGER
SUB INC.         By: /s/ Christopher D. Brady     Name: Christopher D. Brady    
Title: President       TAS MERGER SUB LLC         By: /s/ Christopher D. Brady  
  Name: Christopher D. Brady     Title: President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Amendment to Agreement and Plan of Merger]

 



 

 

 

  CHART REPRESENTATIVE:       CHART ACQUISITION GROUP LLC         By: The Chart
Group L.P.         By: /s/ Christopher D. Brady     Name: Christopher D. Brady  
  Title: Manager       WARRANT OFFERORS:       CHART ACQUISITION GROUP LLC      
    By: The Chart Group L.P.         By: /s/ Christopher D. Brady     Name:
Christopher D. Brady     Title: Manager       Joseph Wright         COWEN
INVESTMENTS LLC         By: /s/ Owen Littman     Name: Owen Littman     Title:
Authorized Signatory       FINANCING SUBS:       CHART FINANCING SUB INC.      
  By: /s/ Christopher D. Brady     Name: Christopher D. Brady     Title:
President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Second Amendment to Agreement and Plan of Merger]

 



 

 

 

  TAS FINANCING SUB INC.         By: /s/ Benjamin Scott Terry     Name: Benjamin
Scott Terry     Title: President       COMPANY:       TEMPUS APPLIED SOLUTIONS,
LLC         By: /s/ Benjamin Scott Terry     Name: Benjamin Scott Terry    
Title: Manager       MEMBERS’ REPRESENTATIVE:       /s/ Benjamin Scott Terry  
Benjamin Scott Terry          /s/ John G. Gulbin III   John G. Gulbin III       
  VOTING MEMBERS:       /s/ Benjamin Scott Terry     Benjamin Scott Terry      
  /s/ John G. Gulbin III   John G. Gulbin III         /s/ Joshua Paul Allen    
Joshua Paul Allen         EARLY VENTURES, LLC         By: /s/ Sheldon Early    
Name: Sheldon Early     Title: President       /s/ Robert Lee Priest, Jr.    
Robert Lee Priest, Jr.  

 

[Signature Page to Second Amendment to Agreement and Plan of Merger]



 



 

 



SCHEDULE 1.7

 

MERGER CONSIDERATION

 

New Investor No. of Shares of Tempus Financing Sub Preferred Stock No. of Shares
of Pubco Common Stock To Be Issued in the Mergers No. of Shares of Pubco Series
A Preferred Stock To Be Issued in the Mergers Hudson Bay Master Fund Ltd.
500,000 429,868 820,132 Empery Asset Master, Ltd. 109,724 157,223 117,087 Empery
Tax Efficient, LP 80,996 116,059 86,431 Empery Tax Efficient II, LP 109,280
156,586 116,614 Capital Ventures International 250,000 429,868 195,132 TOTAL
1,050,000 1,289,604 1,335,396

 

 

 



 

 

 